                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

                                       )
UNITED STATES OF AMERICA,              )
                                       )
       Plaintiff,                      )                    Case No.
                                       )                5:08-cr-228-JMH
v.                                     )
                                       )            MEMORANDUM OPINION
JESSE L. PARKER,                       )                 AND ORDER
                                       )
       Defendant.                      )
                                       )

                                 ***
       Defendant Jesse Parker, through counsel, has moved the Court

to suspend the remainder of his term of supervised release.                 [DE

22].   The United States opposes Parker’s motion.            [DE 26].     After

considering the relevant factors in 18 U.S.C. § 3553(a), Parker’s

motion to suspend or terminate the remainder of his term of

supervised release [DE 22] is DENIED.

               I.     Procedural and Factual Background

       Previously, Parker was sentenced to a sixty-month term of

imprisonment    and    an    eight-year     term   of    supervised   release

following his release from imprisonment after he pleaded guilty to

possession with intent to distribute cocaine.              [DE 20].     Parker

claims that he began his term of supervised release on or around

September 4, 2014.          [DE 22].       As a result, Parker’s term of

supervised release will not be complete until September 2022.




                                       1
     Now, Parker asks the Court to suspend the remainder of his

term of supervised release.        In support of his motion, Parker

states that he “has faithfully and diligently acted in full

compliance with this Court’s sentencing.”      [DE 22 at 1, Pg ID 39].

     In order to ensure that the Court was sufficiently advised,

the Court allowed the United States to respond and permitted Parker

to reply within fourteen days of the response.           [DE 25].   The

United States responded in opposition.        [DE 26].   Parker has not

replied and the time to reply has expired.          As a result, this

matter is ripe for review.

                             II.   Analysis

     18 U.S.C. § 3583(e) provides:

     The court may, after considering the factors set forth
     in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
     (a)(4), (a)(5) and (a)(6)-

     (1) terminate a term of supervised release and discharge
     the defendant released at any time after the expiration
     of one year of supervised release, pursuant to the
     provisions of the Federal Rules of Criminal Procedure
     relating to the modification of probation, if it is
     satisfied that such action is warranted by the conduct
     of the defendant released and the interest of justice.

     To grant early termination of supervised release, “a district

court must conclude that the early termination of supervised

release is warranted both by the individual's conduct and also by

the interest of justice.”      United States v. Suber, 75 F. App’x

442, 444 (6th Cir. 2003) (citing United States v. Pregent, 190

F.3d 279, 282 (4th Cir. 1999)).

                                    2
        The first § 3553(a) factor requires the Court to consider

“the nature and circumstances of the offense and the history and

characteristics of the defendant.”          18 U.S.C. § 3553(a)(1).        The

United States correctly notes that Parker pleaded guilty to having

over two kilograms of cocaine and over $100,000 in cash that

represented proceeds from distribution of controlled substances.

Additionally, and more concerning, the Defendant had a prior drug

felony conviction.       As such, Parker was convicted of serious drug

crimes.        Furthermore, supervised release is not employed by the

Court     as    a   solely   punitive   measure,   but   also   attempts    to

rehabilitate defendants and reduce recidivism.              As such, early

termination of Parker’s term of supervised release does not reflect

the serious nature of the offense and would also increase the

likelihood of recidivism.         As a result, the first 3553(a) factor

weighs against early termination of Parker’s supervised release.

        Second, the Court must consider is the need for the sentence

“to afford adequate deterrence to criminal conduct.”            18 U.S.C. §

3553(a)(2)(B).       Here, Parker has only completed approximately four

years and five months of his eight-year term of supervised release.

While supervised release is not a strictly punitive measure,

supervised release does constitute part of a defendant’s total

sentence.       Ultimately, releasing Parker after completing a little

over half of his term of supervised release would minimize the

total sentence imposed by the Court in this matter and would fail

                                        3
to deter future criminal conduct.         As a result, the second factor

weighs against early termination of supervised release.

        Third, the Court must consider the need “to protect the public

from further crimes of the defendant.”        18 U.S.C. § 3553(a)(2)(C).

As has been discussed, Parker pleaded guilty to possession with

intent to distribute cocaine.             Drug trafficking activity has

affected communities across the United States. Every day, families

across the country are negatively impacted by drug dependency and

abuse.    Additionally, various government institutions and agencies

spend immense resources to counter the drug epidemic. Here, Parker

has a previous drug felony conviction in addition to the underlying

offense in this case.       As a result, the court fears that early

termination of supervised release in this case may result in

recidivism and further drug trafficking activity.              Ultimately,

this Court takes drug crimes seriously and early termination of

supervised release in this matter does not serve the purpose of

protecting the public, weighing against early termination.

        Fourth, the Court must consider the need “to provide the

defendant with needed educational or vocational training, medical

care,    or   other   correctional   treatment   in   the   most   effective

manner.”      18 U.S.C. § 3553(a)(2)(D).      Parker does not state any

grounds for terminating his supervised release, other than the

fact that he has complied with the conditions of release and wants

the remainder of his term of supervised release to be terminated.

                                      4
Still, the best way to reduce the chance of recidivism in this

matter and ensure that Parker is receiving correctional treatment

is to maintain the status quo.         The United States Probation Office

can   ensure   that   Parker   is    complying      with   his    conditions   of

supervised release and assist Parker in accessing resources that

will ensure his rehabilitation.            As a result, the fourth factor

weighs against early termination of supervised release.

      Fifth, and finally, this Court must consider the kinds of

sentence and the sentencing range established for the offense

committed, any pertinent policy statement, and the need to avoid

unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.                 18 U.S.C.

§ 3553(a)(4)-(6). Here, Parker was sentenced to an enhanced eight-

year term of supervised release based on his prior drug felony.

[See DE 13 at 2, Pg ID 23].         Again, the term of supervised release

imposed in this matter is intended to assist Parker by requiring

periodic   drug   testing   and     substance    abuse     and    mental   health

treatment.     As such, continued supervised release is aimed at

reducing the chance that Parker will commit future drug crimes for

which he may be sentenced as a career offender.                  Ultimately, the

term of supervised release in this matter is supported by the

sentencing     guidelines   and      the   public     policy      considerations

underlying the purpose of supervised release.



                                       5
                         III.   Conclusion

     In sum, the Court has considered the relevant factors under

18 U.S.C. 3553(a) and those factors weigh against early termination

of Parker’s supervised release.   While it appears that Parker has

been complying with the terms of supervised release, the interests

of justice weigh in favor of continued supervised release.     The

term of supervised release imposed in this matter is intended to

aid in the rehabilitation of the Defendant and reduce the chance

of recidivism.   Accordingly, IT IS ORDERED that Parker’s motion

for early termination of supervised release [DE 22] is DENIED.

     This the 20th day of February, 2019.




                                  6
